DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozanne et al. in view of Azancot et al.
	There is disclosed in Ozanne a beverage preparation system comprising: a base unit 2; a removable component 1 having a beverage component processing system 20; a power coupling 11, 12 adapted for power transfer of electrical energy between the base unit and the removable component coupled with the base unit; electrical circuitry 5, 6 to determine coupling of the base unit and removable component; an emitter/receiver 7 arranged on the removable component; an emitter/receiver 8 arranged on the base unit, the emitter/receiver of the removable component being 
	Azancot discloses the use of a power coupling adapted for inductive power transfer of electrical energy between a base unit and a removable component (kitchen appliance, para. 0099), the power coupling comprising a primary coil 112 and a secondary coil 122, additionally there is disclosed a receiver 320 and an emitter 310 arranged with the coils, and a sensor 222a-d, 224a-d to determine coupling is located external the coils; wherein the emitter is driven by the electrical energy transferred by the power coupling for establishing communication between the emitter and receiver, and further wherein a range of power levels are available upon request from the removable component and applied according to the determined need at any given time (i.e. power required at an initial operational phase “start-up” or at a later operational phase which would require additional power).
	It would have been obvious to one skilled in the art to substitute the plug-in power coupling arrangement of Ozanne with the pin-less power coupling arrangement taught in Azancot, in order to more efficiently transfer power to the removable component. 
	Additionally, it would have been obvious to one skilled in the art to substitute the emitter/receiver arrangement of Ozanne with the emitter/receiver arrangement disclosed in Azancot, in order to locate the power coupling and emitter/receiver in a single location as opposed to having two separate and spaced locations therefor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Gao et al. and Yahav et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761